Citation Nr: 0201857	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the left ear.

2.  Entitlement to service connection for hypertension.

(The issues of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a heart murmur and entitlement to service 
connection for tinnitus will be the subjects of a later 
decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision in which 
the RO denied service connection for (1) tinnitus, (2) a 
sinus condition, residual of trauma to the nose, and (3) 
hypertension.  By this same rating action, the RO continued 
the denial of the veteran's claims of service connection for 
a heart murmur and residuals of frostbite of the left ear, on 
the basis that new and material evidence had not been 
submitted to reopen those claims.  Historically, by rating 
decision of March 1968, the veteran was denied service 
connection for (in pertinent part) residuals of frostbite of 
the left ear and a heart murmur.  The veteran filed an 
October 2000 notice of disagreement with the April 2000 
rating decision, and requested a hearing at the RO.  A 
statement of the case (SOC) was issued in November 2000.  The 
veteran submitted a substantive appeal in January 2001, with 
a statement clarifying his desire for a Board videoconference 
hearing.

On December 5, 2001, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
1999).  By written statement following the Board hearing, the 
veteran withdrew the issue of service connection for a sinus 
condition, a residual of trauma to the nose, and specifically 
raised the issue of entitlement to service connection for 
deviation of the nasal septum, a residual of trauma to the 
nose.  As the RO has not reviewed the matter of service 
connection for deviation of the nasal septum, it is referred 
to the RO for a determination in the first instance.  

The Board is undertaking additional development on the issues 
of whether new and material evidence has been presented to 
reopen the claim of service connection for a heart murmur and 
entitlement to service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  In March 1968, the RO denied the veteran's claim of 
entitlement to service connection for, inter alia, residuals 
of frostbite of the left ear.  The veteran did not file a 
timely notice of disagreement.

2.  Evidence received since the March 1968 RO decision does 
not comprise competent evidence of residual pathology 
relatable to frostbite of the left ear in service.

3.  The veteran's hypertension had its onset in the 1990's, 
and the evidence does not establish a relationship between 
current hypertension and service.  



CONCLUSIONS OF LAW

1.  The March 1968 decision is the final disallowance of the 
claim for entitlement to service connection for residuals of 
frostbite, as the veteran did not file a timely appeal.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2001).

2.  New and material evidence has not been presented to 
reopen the previously denied claim for entitlement to service 
connection for a residuals of frostbite of the left ear.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001); 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

3.  The veteran's hypertension was not incurred in or 
aggravated by service, nor manifested to a compensable degree 
within one year post-service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 1991 and Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran entered military service on May 1, 1963.  An 
enlistment examination in January of that year showed the 
heart to be normal on clinical examination and chest x-ray.  
Blood pressure sitting was 128/78.  A chest x-ray was 
negative.  He was referred to the cardiology department that 
same day.  The referring examiner noted that the veteran had 
a negative significant past history.  

The veteran was seen at the cardiology clinic later that 
month.  Blood pressure was 130/68.  He denied any history of 
diphtheria or rheumatic fever.  He also denied any joint 
symptoms or cardiac-respiratory symptoms of note.  After 
clinical examination and electrocardiogram, the impression 
was functional murmur.  In January 1966, he was treated for 
frostbite of the ears incurred while taking part in a winter 
carnival.  Conservative treatment was instituted.  Additional 
chest x-rays in service and at discharge examination were 
normal.  At this latter examination, the ears and heart were 
normal on clinical examination, and blood pressure was 
124/70.  Hearing was 15/15 in each ear.

In June 1967, the veteran filed an original claim for 
conditions including a heart murmur and left ear trouble.  He 
denied any treatment for the conditions postservice.  

In February 1968, the veteran was examined by the VA.  His 
complaints included pain across the chest and around the 
heart.  He also complained of defective hearing, bilateral, 
as a result of frostbite and pain in the ears.  The 
examination revealed the veteran to hear well.  Heart sounds 
were regular and clear, but there was a systolic murmur just 
to the left of the sternum.  Blood pressure was 130/70.  A 
chest x-ray was normal, and an electrocardiogram was 
interpreted as not being clearly abnormal.  Sinus arrhythmia 
was present.  The very deep S Waves in the precordial leads 
were felt to be probably related to the veteran's thin chest 
cage.  Blood pressure at the time of the electrocardiogram 
was 140/80.  Heart murmur, probably functional, was 
diagnosed.

The veteran was also afforded a special VA ear examination 
that same month.  Hearing in ear was reported to be normal.  
After examination, the diagnosis was frostbite, from history, 
of both ears; however, there was no pathology currently 
present.  

By rating decision of March 1968, the veteran was denied 
service connection for (in pertinent part) residuals of 
frostbite of both ears.  The RO cited a February 1968 VA 
otolaryngological examination showing no evidence of ear 
pathology.  By letter dated in April 1968, the veteran was 
notified of this action and of his appellate rights.  A 
timely appeal was not filed.

In January 2000, the veteran applied to reopen the issue of 
service connection for frostbite of the left ear.  He also 
added claims for service connection for hypertension, a sinus 
condition (later withdrawn), and tinnitus.  The RO responded 
in a March 2000 letter, outlining the evidence necessary to 
substantiate his claims.

The RO obtained medical records from Columbia VAMC, dated 
March 1999 to January 2000.  The medical records indicated a 
diagnosis of benign hypertension in March 1999.  A blood 
pressure reading of 164/103 was noted.  Furthermore, in 
January 2000, treatment notes showed a diagnosis of essential 
hypertension, with an onset date of September 11, 1998.  The 
veteran's blood pressure was recorded as 173/103.

In April 2000, the veteran submitted additional evidence, 
including copies of service medical records (previously of 
record) and post-service medical reports.  According to a 
submitted copy of a Columbia VAMC treatment report, dated in 
March 1969, the veteran was hospitalized by the VA from 
February to March 1969 for symptoms of anxiety reaction.  
Blood pressure reading was 138/100.  The physical examination 
was described as essentially normal, and it was noted that 
the veteran was extremely underweight.  The main diagnosis 
was anxiety reaction.  In notes added to the examination 
report by the veteran, he alleged that his high blood 
pressure was expressed as anxiety reaction, and that he had 
been prescribed high blood pressure medication for over 
thirty years by a doctor at the Columbia VAMC and Dr. DuBose.  
In April 1969, the veteran was readmitted following an 
automobile accident in which he wrecked his car.  He 
complained of nervousness.  Blood pressure was 124/86.  The 
remainder of the examination was essentially normal.  The 
diagnoses were anxiety reaction and small abrasion, nose and 
upper lip.

The veteran also provided a copy of a letter from E. DuBose, 
M.D., who reported that he had treated the veteran since 
1977.  He added that the veteran developed hypertension in 
the 1990's.   

Later, in April 2000, the RO denied the veteran's claim of 
service connection for hypertension and determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for frostbite of the ears.  
By June 2000 statement, the veteran alleged that he had, 
inter alia, mitral valve prolapse (MVP), hypertension, 
residuals of frostbite, and tinnitus since his period of 
service.  The veteran stated that he visited a VA hospital 
following his discharge, but he did not follow-up for medical 
treatment for these disorders.  Again, in September 2000, the 
RO denied the veteran's claim of service connection for 
hypertension, as it had its onset in the 1990's.  In a 
November 2000 SOC, the RO reiterated that statements from 
private physicians indicated that the veteran developed 
hypertension in the 1990's.

A Board videoconference hearing was held on December 5, 2001.  
The veteran's representative indicated that medical evidence 
of residuals of frostbite of the ears and written arguments 
in support of the veteran's cardiological claims would be 
submitted within a 60-day period.  The veteran testified that 
he had incurred left ear frostbite in service, and that his 
"ringing in the ears" was a residual of the trauma.  He also 
testified that "ringing in the ears" was due to exposure to 
acoustic trauma while playing the bugle.  The veteran related 
that he sought treatment for the "ringing" at Columbia VAMC 
in 1969.  Becton Dickinson Pharmaceutical Corporation was 
identified as the veteran's former employer of twenty-three 
years.  The veteran indicated that the corporation may have 
relevant audiological examination reports.  The veteran 
stated that his treating physician, Dr. DuBose, referred the 
veteran to a heart specialist.  The veteran did not provide 
the name of the cardiologist, but indicated that he had 
diagnosed severe mitral valve prolapse.  The veteran stated 
that he was also diagnosed with mitral valve prolapse at the 
Columbia VAMC.

II.  Analysis

A.  New and Material Evidence

Although the RO found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection, the Board must independently address the 
question.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been submitted 
previously, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  While 
38 C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  In determining 
whether newly proffered evidence is material, the credibility 
of the evidence is presumed for the limited purpose of 
ascertaining materiality.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board's review of evidence, for the purposes of reopening 
the claim of service connection for residuals of frostbite of 
the left ear, includes all evidence presented subsequent to 
the March 1968 RO decision that denied the claim.  The March 
1968 RO decision is the final disallowance of the claim of 
record, as the veteran did not file a timely appeal.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).


Residuals of Frostbite

The Board determines that new and material evidence to reopen 
the claim for entitlement to service connection for residuals 
of frostbite of the left ear has not been submitted.  The 
basis of the RO's denial was the absence of competent 
evidence (i.e., medical evidence) of pathology relatable to 
the veteran's frostbite of the left ear in service.  Although 
the veteran stated his belief in the matter, as a layperson, 
the veteran is generally not competent to give a medical 
opinion concerning symptoms and their relation to an ailment 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
conclusion, the veteran's statements are not of such 
significance that they must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
residuals of left ear frostbite.  38 C.F.R. § 3.156(a).

Finally, any obligation to inform the veteran of the type of 
evidence necessary to reopen his claim for service connection 
of residuals of left ear frostbite was satisfied during the 
December 2001 Board hearing, when the veteran was 
specifically advised of the type of medical evidence that 
would be needed to reopen his claim and provided a 60-day 
period of time for his obtaining such evidence.  For that 
reason, the Board finds the duty to inform substantially 
fulfilled.  38 U.S.C.A. § 5103(a) (West Supp. 2001); Graves 
v. Brown, 8 Vet. App. 522, 525 (1996).

B.  Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  Where a veteran served 90 days or more during a 
war period or after December 31, 1946, and a cardiovascular 
disease (such as hypertension) becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Hypertension

The evidence clearly establishes a current diagnosis of 
hypertension.  However, the medical evidence of record 
demonstrates that the veteran's hypertension had an onset 
many years postservice.  Notably, the veteran did not 
manifest hypertension in service nor manifest the condition 
to a compensable degree within one year postservice.  A 
compensable degree of hypertension or a 10 percent rating 
requires as follows:   

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control.            10

Note (1): Hypertension or isolated 
systolic hypertension must be confirmed 
by readings taken two or more times on at 
least three different days. For purposes 
of this section, the term hypertension 
means that the diastolic blood pressure 
is predominantly 90mm. or greater, and 
isolated systolic hypertension means that 
the systolic blood pressure is 
predominantly 160mm. or greater with a 
diastolic blood pressure of less than 
90mm.

38 C.F.R. Part 4, Diagnostic Code 7101 (2001).

In February 1968, within one year postservice, blood pressure 
readings were 130/70 and 140/80.  Clearly, the presence of 
hypertension was not confirmed by readings on at least three 
different days.  Moreover, in February 1968, diastolic 
pressure was not predominantly 90mm. or greater and systolic 
blood pressure was not predominantly 160mm. or greater.  Not 
only did the veteran not meet the criteria for a finding of 
hypertension, he clearly did not have readings warranting a 
compensable rating.

Finally, two doctors have recorded that the veteran's 
hypertension had its onset in the 1990's; that is, the 
veteran's treating physician, Dr. DuBose, and a Columbia VAMC 
physician.  The Board acknowledges the veteran's statements 
that current hypertension had its onset in service and that a 
high blood pressure reading in March 1969 is evidence of 
hypertension.  However, as a layperson, the veteran is 
generally not competent to give medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494; Brammer v. 
Derwinski, 3 Vet. App. 223.  Based on the medical evidence of 
record, the preponderance of the evidence is against the 
claim for entitlement to service connection for hypertension 
and the claim is hereby denied.

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist, and redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a).  The new law also provides 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. 45,620, 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).  The 
Board has also considered the statutes pertaining to VA's 
duty to assist in effect prior to the enactment of the 
Veterans Claims Assistance Act of 2000, and determines that 
the new law is more favorable, as it steps up the 
chronological occurrence of the duty to assist and provides 
more detail of the Secretary's duty to assist than the prior 
codification.  Wensch v. Principi, No. 99-2210 (U.S. Vet. 
App. Dec. 20, 2001) (concurring opinion); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

As for the issue of service connection for hypertension, the 
Board finds that the evidence obtained clearly establishes 
that the veteran's hypertension did not have its onset in 
service and that it was not manifest to a compensable degree 
within one year post-service.  Thus, no further development 
assistance is warranted.  The only sources of relevant 
medical treatment identified by the veteran have provided an 
onset date in the 1990's.  Furthermore, for related reasons, 
a VA examination is not necessary to decide the claim, as the 
veteran's treatment sources have provided sufficient medical 
evidence of disease inception, and the veteran has presented 
no evidence sufficient to suggest a relationship of the 
hypertension to military service.  By rating decision of 
September 2000 (and SOC of November 2000), the veteran was 
made aware of the factual finding that his hypertension had 
its onset in the 1990's, as indicated by Dr. DuBose's April 
2000 statement.  However, the veteran and his representative 
never took issue with this finding.  As the veteran's only 
reported treatment sources of hypertension have already 
opined as to its onset, the Board concludes that no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim.  Id.


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for residuals of frostbite of the left 
ear has not been submitted.  Accordingly, the appeal is 
denied.

Entitlement to service connection for hypertension is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

